No question is properly presented by this appeal. Under the heading "Errors relied upon for reversal" in his brief, appellant enumerates first, the overruling of a motion to quash 1, 2.  one count of the affidavit and second, the introduction of certain evidence. The motion to quash is not set out, either literally or in substance, and the alleged error in overruling it is not discussed or even referred to at any other place in the brief. The second alleged error, in the absence of a motion for a new trial and a ruling thereon in the trial court, is improper.
Judgment affirmed.
Gemmill, J., not participating.